United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS             March 10, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                      _______________________                    Clerk

                            No. 03-20768
                          Summary Calendar
                      _______________________


                   IN THE MATTER OF BAQAR SHAH,

                                                                Debtor,
               *************************************

                        MAHENDRA R. MEHTA,

                                                           Appellant,

                              versus

                            BAQAR SHAH,

                                                             Appellee.



          Appeal from the United States District Court
               For the Southern District of Texas
                        Houston Division
                          H-03-CV-0808


Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

          This case arises from the dismissal of Appellant Mahendra

Mehta’s appeal to the district court from the bankruptcy court.

Mehta initiated an adversary proceeding against debtor Baqar Shah



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
seeking the nondischargeability of a $2.42 million judgment for

fraud.    However, because Mehta failed timely and properly to

replead his case in accordance with a court order, the bankruptcy

judge dismissed the case on January 14, 2003.

           Mehta timely filed his notice of appeal on January 23,

2003, to the district court.     Under 11 U.S.C. § 8006, Mehta’s

statement of issues was due ten days later on February 3, 2003.

Instead of filing the statement of issues on February 3rd as

required, Mehta filed a motion to extend time to file issues on

appeal.   Because the motion was mistakenly filed in the bankruptcy

court, the district court was not given the opportunity to rule on

the motion.   Mehta filed the statement of issues in the district

court on February 12, nine days late.    On March 5, Shah filed a

motion to dismiss for failure to timely designate the issues for

appeal.   The district court granted Shah’s motion to dismiss on

May 21, relying on the untimeliness of Mehta’s statement of issues.

           Rule 8001(a) states that “[a]n appellant’s failure to

take any step other than timely filing a notice of appeal does not

affect the validity of the appeal, but is ground only for such

action as the district court . . . deems appropriate, which may

include dismissal of the appeal.”    FED. R. BANKR. P. 8001(a).   As

this rule makes clear, only the failure to file the notice of

appeal deprives the district court of jurisdiction.   See also In re

CPDC, Inc., 221 F.3d 693, 698 (5th Cir. 2000).   The district court

was not compelled to dismiss this appeal, although it might in the

                                 2
exercise of sound discretion.              Id. at 698-99.       Nevertheless,

“[d]ismissal    is   a   harsh   and       drastic   sanction   that   is   not

appropriate in all cases.”       Id. at 699.

            In its order dismissing this appeal, the district court

wrote that “[b]ecause the appellant’s untimeliness, in filing his

issues on appeal, is unexplained . . . this appeal has not been

properly perfected.” Thus, it appears that the court was under the

mistaken belief that the failure to comply with Rule 8006 somehow

affected its jurisdiction.         We therefore VACATE the district

court’s order and REMAND for application of the correct legal

standard.    See In re CPDC, 221 F.3d at 699-700; Matter of M.A.

Baheth Constr. Co., 118 F.3d 1082 (5th Cir. 1997).              However, it is

the district court’s duty, in the first instance, to determine

whether the brief delay occasioned by the procedural error in this

appeal ultimately warrants dismissal.

            VACATED and REMANDED.




                                       3